          Case 3:18-cv-00640-JAM Document 38 Filed 06/05/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 FORTUNADO FEBUS,
      Plaintiff,

         v.                                                    No. 3:18-cv-00640 (JAM)

 ROBERT SOMODY, et al.,
      Defendants.

  ORDER GRANTING MOTION FOR SANCTIONS AND DISMISSING CASE WITH
                          PREJUDICE

       Plaintiff Febus has repeatedly failed to participate in the discovery process in this case in

the form the Federal Rules of Civil Procedure require. After the Court denied plaintiffs’ initial

motion for dismissal for nonparticipation in discovery, Doc. #27, at an in-person case conference

the Court repeatedly warned plaintiff of the consequences of not participating in discovery.

Plaintiff nonetheless continued not to engage in discovery.

       “If a party ... fails to obey an order to provide or permit discovery ..., the court in which

the action is pending may make such orders in regard to the failure as are just, and among others

the following.... An order ... dismissing the action or proceeding.” Fed. R. Civ. P. 37(b)(2)(C).

“[D]ismissal with prejudice is a harsh remedy to be used only in extreme situations. . . and then

only when a court finds willfulness, bad faith, or any fault on the part of the prospective

deponent.” Bobal v. Rensselaer Polytechnic Inst., 916 F.2d 759, 764 (2d Cir. 1990).

       I find plaintiff at fault, having not participated in basic discovery procedures “in the face

of repeated and explicit warnings from the court that the refusal to comply with court orders . . .

would result in the dismissal of his action.” Valentine v. Museum of Modern Art, 29 F.3d 47, 50

(2d Cir. 1994). Given the impossibility of the defendants preparing their case without adequate

discovery and the repeated failure of the plaintiff to follow court orders, at this juncture I



                                                  1
          Case 3:18-cv-00640-JAM Document 38 Filed 06/05/20 Page 2 of 2



conclude that dismissal with prejudice is warranted. In light of Febus’s limited financial

resources, however, I find that charging plaintiff with the cost of defendant’s motion

unwarranted and accordingly will deny that branch of the defendant’s motion.

       Accordingly, I will hereby grant defendants’ motion in part, insofar as I will DISMISS

this case with prejudice. The Clerk of the Court shall close this case.

       It is so ordered. Dated at New Haven this 5th day of June 2020.

                                                      /s/ Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                 2
